Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-16, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-8, 10-16, and 18-20 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a luminance adjustment method for a display panel.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A luminance adjustment method for a display panel, comprising: 
dividing a display zone into a plurality of compensation zones, each of the plurality of compensation zones comprising at least one sub-pixel, wherein the display panel comprises the display zone; 
acquiring a difference between an initial luminance value and a pre-determined reference luminance value in each of the plurality of compensation zones; 
obtaining an adjusted current by adjusting a current in an organic light-emitting diode (OLED) for a sub-pixel in a compensation zone corresponding thereto according to the difference for the compensation zone; and 
obtaining a target luminance value by compensating the initial luminance value for the compensation zone corresponding thereto according to the adjusted current so that the luminance values for the compensation zones are the same; 
wherein the step of adjusting the current in the organic light-emitting diode (OLED) for the sub-pixel in the compensation zone corresponding thereto according to the difference for the compensation zone comprises: 
adjusting the current in the organic light-emitting diode (OLED) for the sub-pixel by adjusting at least one of the width-to-length ratio of the channel and the contact resistance in a driving thin-film transistor for the sub-pixel in the compensation zone corresponding thereto according to the difference for the compensation zone, wherein the contact resistance is the load between the channel and at least one of the source and the drain of the driving thin-film transistor; 
increasing the current in the organic light-emitting diode (OLED) for the sub-pixel in the compensation zone corresponding thereto when the initial luminance value is smaller than the pre-determined reference luminance value; and
reducing the current in the organic light-emitting diode (OLED) for the sub-pixel in the compensation zone corresponding thereto when the initial luminance value is larger than the pre-determined reference luminance value.”.
Referring to claim 8, the prior art of record teaches a luminance adjustment method for a display panel.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A luminance adjustment method for a display panel, comprising:
dividing a display zone into a plurality of compensation zones, each of the plurality of compensation zones comprising at least one sub-pixel, wherein the display panel comprises the display zone;
acquiring a difference between an initial luminance value and a pre-determined reference luminance value in each of the plurality of compensation zones;
obtaining an adjusted current by adjusting a current in an organic light-emitting diode (OLED) for a sub-pixel in a compensation zone corresponding thereto according to the difference for the compensation zone; and
obtaining a target luminance value by compensating the initial luminance value for the compensation zone corresponding thereto according to the adjusted current so that the luminance values for the compensation zones are the same;
wherein the step of adjusting the current in the organic light-emitting diode (OLED) for the sub-pixel in the compensation zone corresponding thereto according to the difference for the compensation zone comprises:
adjusting the current in the organic light-emitting diode (OLED) for the sub-pixel by adjusting at least one of the width-to-length ratio of the channel and the contact resistance in a driving thin-film transistor for the sub-pixel in the compensation zone corresponding thereto according to the difference for the compensation zone, wherein the contact resistance is the load between the channel and at least one of the source and the drain of the driving thin-film transistor.”.
Referring to claim 16, the prior art of record teaches a luminance adjustment device for a display panel.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A luminance adjustment device for a display panel, comprising:
a zone dividing module configured to divide a display zone into a plurality of compensation zones, each of the plurality of compensation zones comprising at least one sub-pixel, wherein the display panel comprises the display zone;
a difference acquisition module configured to acquire a difference between an initial luminance value and a pre-determined reference luminance value in each of the plurality of compensation zones;
an adjustment module configured to obtain an adjusted current by adjusting a current in an organic light-emitting diode (OLED) for a sub-pixel in a compensation zone corresponding thereto according to the difference for the compensation zone, wherein the adjustment module is configured to adjust the current in the organic light-emitting diode (OLED) for the sub-pixel by adjusting at least one of the width-to-length ratio of the channel and the contact resistance in a driving thin-film transistor for the sub- pixel in the compensation zone corresponding thereto according to the difference for the compensation zone, wherein the contact resistance is the load between the channel and at least one of the source and the drain of the driving thin-film transistor; and
a compensation module configured to obtain a target luminance value by compensating the initial luminance value for the compensation zone corresponding thereto according to the adjusted current so that the luminance values for the compensation zones are the same.”.
Referring to claims 2-7, 10-15 and 18-20 are allowable based upon dependent on independent claims 1, 8 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624